Interim Decision #1333

MAI-PER OF EDWARDS

In DEPORTATION Proceedings
A-11707825
Decided by Board November 12, 1963, and March, 9, 1964
Respondent, admitted to the United States for permanent residence in 1916, convicted in 1939 and again in 1961 of a crime involving moral turpitude, who last
entered the United States in 1962 upon his erroneous claim of United States
citizenship following a brief absence of a few hours to Canada to attend a
funeral, is eligible for the exercise of the discretionary authority contained in
section 212(c), Immigration and Nationality Act, since it is not necessary that
respondent's return to the United States have been an "entry" under Rosenberg
v. 'lean, 314 'U.S. 440, for the purposes of a grant of relief under section 212(e).
which section makes no reference to "entry" but states "returning to a lawful
=relinquished domicile".

Mum:
Order: Act of 3052—Section 241(a) (4) [8 U.S.O. 1251(a) (4)3—Convicted
of two crimes involving moral turpitude after entry not arising out
of a single scheme of criminal misconduct, to wit: (1) Breaking and
entering a building in the nighttime with intent to commit larceny
therein; (2) larceny by conversion [8 U.S.O. 1251 (a) (4) ].

BEFORE THE BOARD

(November 12, 1963)
Respondent is male, married and 54 years old. He was admitted. to
the United States for permanent residence on July 4, 1916, at the age
of 7 years, accompanied by his mother, father, one brother (Antonios),
and one sister (Besine). Respondent was last admitted on June 12,
1962, from Canada on a claim of United States citizenship following
a visit of a few hours to attend a funeral The special inquiry officer
found that the record establishes that respondent was born in Canada,
that he is an alien, and that he is deportable on the charge stated above,
conviction of two crimes involving moral turpitude after entry, not
arising out of a single scheme of criminal misconduct.
There was an issue regarding respondent's claim of United States
citizenship, which was resolved against him by the special inquiry
506

Interim Decision #1333
officer. Four exhibits relating to respondent's place of birth are in
the record. Exhibit 7 is his birth registration, naming the parents,
and the fact that they were married in Lebanon. It omits the place
of the child's birth but the special inquiry officer believed that the
registration would not have been made where it was if the child had
been born outside the country. Other answers given on the registration form seem to assume birth in the home, and the mother, "Lizzie
Edwards", gave and certified the information. Exhibit 8 is a photostatic copy of the naturalization application of respondent's mother,
listing the names and places of birth of each of her children including
' child's
respondent. The mother is the best witness to the place of the
birth, and she states that he was born in Canada on October 27, 1202.

His baptismal certificate from St. Philips Church, Petrolia, Ontario,
omits to state the place of his birth but shows his baptism on December 30, 1908, at Petrolia, Ontario. Exhibit 10 is the record of lawful
admission Form I-404A. of respondent, showing his entry at Detroit,
Michigan, on July 4, 1916, with his parents and a brother and sister,
Antonios and Besine. This record states that respondent's place of
birth was Petrolia, Ontario, Canada. It shows further that one sister, Monzar (Alonzo), was already in Detroit. There is no record

of the entrance or place of residence at that time of James. Two other
children were born to respondent's parents in Detroit at later dates.
The Board finds on the basis of these exhibits and the entire record
that respondent was born in Canada at Petrolia, Ontario, on October 27, 1908.

Respondent was convicted on a plea of guilty in 1939 of breaking
and entering in the nighttime with intent to commit larceny. He was
placed on probation for 4 years and ordered to make restitution of
$225. Tho record discloses that on November 24, 1943, respondent had

paid only $66 of the restitution and that he was before the court on a
violation of probation warrant. His probation officer stated that the
complainant would accept $50 in full payment of the remaining restitution owed. Exhibit 12 shows that on April 15, 1942, respondent was
discharged to join the Army.
Respondent was arrested for larceny by conversion and obtaining
money under false pretenses. He was convicted on the larceny charge
on October 5, 1961, and placed on probation for 3 years, charged $75
costs and ordered to make $450 restitution. Respondent was engaged
in operating a business of selling freezers and a food plan. He testified that he had a number of salesmen in his employ, and that his difficulties came about because many of the purchasers abandoned their
payments. Respondent's reserves with the :bank were not sufficient to
cover the losses.
507

Interim Decision #1333
The special inquiry officer granted respondent adjustment of status
_ under section 249 of the Immigration and Nationality Act, ordering
that a record of lawful admission for permanent residence be made as
of July 4, 1916, and that these proceedings be terminated. In connection with this adjustment of status it was necessary to grant respondent
a waiver of excludability under section 212(g) of the Immigration

and Nationality Act because of respondent's inadmissibility for conviction of the 2 crimes set forth above. The Immigration and Naturalization Service appeals from this order, contending that section 249
is not approropriate under these circumstances, and that the waiver
under section 212(g) should not be granted respondent, because it
should he unconditional, not subject to conditions and revocations

attached thereto by the special inquiry officer. The Service contends
further that respondent has not established the good moral character
required of an applicant for adjustment under section 249, and that
his deportation would not result in extreme hardship to his United
States citizen spouse. The order of the special inquiry officer of March
20, 1963, will be -withdrawn, but these proceedings will be terminated
under section 212(e) 1 of the Immigration and Nationality Act.
In granting respondent's application for registry under section 249
of the Immigration and Nationality Act, although there is a. record of
his lawful admission for permanent residence, the special inquiry
officer followed Matter of R—, 8 I. & N. Dec. 598 (Ass't. Comm., March
9, 1960), wherein the Assistant Comraissioner held. that a prior record
of lawful admission for permanent residence does not preclude adjustment of status under section 249, where the alien's immigration status
later became unlawful as the result of illegal entry. The special inquiry °Meer quoted the Assistant Commissioner's statement that "a
subsequent illegal entry vitiates the prior record of lawful admission,
and if the alien is otherwise eligible, he may be granted the benefits
of section 249". We have held to the contrary in several decisions since
Matter of R—. In Matter of M—P—, 9 I. & N. Dee. 747 (BIA, June
21, 1962), we held that an alien whose original entry was for "lawful
permanent residence" has not "changed his status" under section 101
Section 212(e), Immigration and Nationality Act provides: Aliens lawfully
permanent residence who temporarily proceeded abroad voluntarily
and not under an order of deportation, and who are returning to a lawful un-

admitted for

relinquished domicile of 7 consecutive years, may be admitted in the discretion
of the Attorney General without regard to the provisions of paragraph (1)
through (25) and paragraphs (30) and (31) of subsection (a). Nothing contained in this subsection shall limit the authority of the Attorney General to
exercise the discretion vested in him under section 211 (b).

508

Interim Decision #1333
(a) (20) of the Immigration and Nationality Act 2 by having become
excludable or deportable. We found that the record of his admission
for lawful permanent residence is available -within the meaning of
section 249, that any other interpretation "would render ineffective
any waivers of inadmissibility now provided by the immigration
laws."
In Matter of Preciado-Castillo, Int. Dec. No. 1230 (BM, July 6,

1962), we found that registry under section 249 is not available for an
alien who was admitted for permanent residence and who subsequently
became deportable for causes arising after entry. We stated that
section 249 was not available to Preciado, for the reasons that there
existed "a record of lawful entry which has not been vitiated by the

respondent's subsequent deportability on criminal grounds".
In Matter of Da Silva, Int. Dec. No. 1268 (BIA, February 21,1963) ,
the Board held that an alien lawfully admitted to the United States
for permanent residence, who subsequently became deportable because
of convictions of crimes involving moral turpitude, is statutorily in-

eligible for adjustment of status under section 245 of the Immigration
and Nationality Act, as amended. In that decision we drew an analogy
between adjustment under section 249 and under section 245. We
pointed out that if the interpretation of the special inquiry officer were
permitted (granting adjustment under section 245 in these circumstances), section 244(a) (5) suspension of deportation would be
abandoned. We concluded that Congress did not eliminate section
244(a) (5), with its more rigorous requirements, and did not, therefore, intend section 245 to have as'road an application as the special
inquiry officer's interpretation. We said "it seems clear than section
245 was intended to perform no other function than to permit nonimmigrants to obtain permanent residence status without leaving the

United States." The Board concludes in the instant case that
Edwards' 1960 entry cannot be used as the basis for a grant of section
249 relief from deportation.
The Board will exercise the discretion contained in section 212(c)
of the Immigration and Nationality Act in the alien's behalf. The
authority of the Board to grant this form of relief from deportation
under the present circumstances was considered in Matter of S—, 6 I.
& N. Dec. 392 (BIA, November 24, 1954; Atty. Gen., March 15, 1955),

which is similar to the instant case. The reasoning of that decision
disposes of most of the issues here. S— had the advantage that he
Section 101(a) (20) of the Immigration and Nationality Act provides: The
term "lawfully admitted for permanent residence" means the status of having
been lawfully accorded the privilege a residing permanently in the United
States as an immigrant in accordance with the immigration laws, such status
not having changed.
2

509

Interim Decision 4t1333
had no arrests or convictions for crime of any kind in the United
States in the ten-year period preceding the decision.
Section 212(c) of the Immigration and Nationality Act requires that
the alien must have been "lawfully admitted for permanent residence." Respondent was admitted to the United States for permanent
residence on July 4, 1916, although he states that he lived here with his
father for several years before that time. He proceeded to Canada.
voluntarily and was returning on June 12, 1962, to an unrelinquished
domicile of 7 consecutive years. His last crime was committed
October 5, 1961, so that he was inadmissible at the time of his last
entry. He claimed to be a citizen, and there is some basis in the record
for believing that respondent thought he was a United States citizen.
We have held that when an. alien claims citizenship in good faith he

has not made an entry without inspection. The Service representative felt that the fact that respondent had seen his baptismal certificate
at the time of his marriage should have corrected his belief that he
was born in the United States. However, the baptismal certificate,
while it comes from Petrolia, Ontario, omits to state the place of respondent's birth, although it shows the place of his baptism. The fact
of respondent's birth. in Canada is established by several declarations
of the mother in the possession of the Immigration and Naturalization
Service. However, these documents (Eels. 8 and 10) probably were
not available to respondent until this proceeding was commenced.
Respondent stated that his parents and other persons from Lebanon
came to Detroit where an -uncle owned a large tenement house and
a door-to-door selling operation. These people were provided. merchandise by the uncle, which they sold in Canada and elsewhere by
house-to-house canvassing. Respondent testified that he believed that
he was born in Detroit at a time when his mother was there to obtain
merchandise, and that he was later taken to Petrolia, for baptism. He
pointed to the fact that nearly 2 months elapsed after his birth before
he was baptized, that usually persons of the Roman Catholic faith do
not permit so long a period to elapse between an infant's birth and the
time of his baptism.
Respondent served 3 years in the United. States Army, including
28 to 30 months in the Aleutian Islands, and was discharged in
December 1945. He testified to 3 separate occasions while he was in
the Armed Forces when a commanding officer requested that any one
who was not naturalized make arrangements for naturalization. He
testified that he considered. himself a. citizen by birth and for that
reason did not take advantage of the opportunity when it was offered.
Respondent also stated that he has voted in the United States since
1932 when he was 23 years old, a period of over 30 years. These facts
510

Interim Decision #1333
do not establish that respondent is a United States citizen, but we
believe that he probably made the claim in good faith.
The Service representative stated that the respondent has a "long
police record". Since 1942 when respondent was discharged from
probation in order to enter the army, he has been arrested 3 times
(according to Mai. 12) for violation of the state gambling laws. In
1947 the charge was dismissed. In 1952 he was sentenced to 1 year,
placed on probation and charged $50 costs. In 1955 he was given
sentence of 2 years on probation. Respondent served no time in jail
except while awaiting trial. His only sentences have been to probation, costs and restitution.
In granting respondent the waiver of inadmissibility provided in

section 212(g), the special inquiry officer found that respondent's
deportation would result in extreme hardship to his United States
citizen wife. They have been married since 1946, and respondent's
wife is self supporting. They have no children. Respondent is now
working for his wife's brother for a small salary. However, respondent has lived practically his entire life in the United States, and on
the basis of the entire record deportation would be a harsh punishment. We will order that the proceedings be terminated.
ORDER: It is ordered that the order of the special inquiry officer
of March 20,1963, be and is hereby withdrawn.
It is further ordered that the proceedings be terminated pursuant to
the discretion contained in section 212(e) of the Immigration and
Nationality Act, and that the alien be considered as having been
lawfully admitted to the United States for permanent residence at
Detroit, Michigan, on June 12, 1962, notwithstanding his inadmissibility at that time as one who was convicted of 2 crimes involving
moral turpitude, to wit: breaking and entering in the nighttime with
intent to commit larceny therein, and larceny by conversion (1939 and
1961), subject to revocation in the discretion of the Attorney General
after hearing if the alien subsequently commits any offense.
-

BEFORE THE BOARD

(March 9,1964)
On November 12, 1963, this Board terminated proceedings in this
matter, pursuant to the discretion contained in section 212(c) of the
Immigration and Nationality Act, and ordered that the alien be considered as having been lawfully admitted to the United States for
permanent residence on June 12,1962, notwithstanding his inadmissibility for conviction of the crimes set forth above. We found the
respondent ineligible for the grant of adjustment under section 249
511

Interim Decision #1333
and the waiver of excludability under section 212 (g) of the Immigration and Nationality Act granted by the special inquiry officer.
It is the position of the Immigration Service in this motion that
respondent did not make an "entry" into the United States on his
return from Canada on June 12, 1962, as the term "entry" is interpreted in Rosenberg v. Fleuti, 374 U.S. 449, 10 L. ed. 2d 1000. If the
respondent made no entry (under the rule of Plata), declares the
motion, section 212(c) cannot be invoked in respondent's behalf, because section 212(c) applies only to grounds of exclusion. If there
was no "entry" there can be no ground of inadmissibility under section
212 (a), and section 212(c) cannot be invoked to waive a nonexistent
ground of inadmissibility. The Service motion will be denied.
It is the opinion of the Board that for the purposes of a grant under
section 212(c) it is not necessary that the respondent's return to the
United States have been an "entry" under the rule of Fleuti. Section
212(c) makes no reference to an "entry", but states, "Aliens lawfully
admitted for permanent residence who temporarily proceeded abroad
voluntarily and not under an order of deportation, and who are returning to a lawful unrelinquished domicile of 7 consecutive years, may be
admitted in the discretion. of the Attorney General .. .". (Emphasis
supplied.) It cannot be denied that Edwards was returning to a lawful unrelinquished domicile of more than 7 consecutive years.
Section 241 describing the "General Classes of Deportable Aliens"
refers in subsections (1), (2), (3), (4), (6), (7), (8), (10), (11),
(12), (13), (14), (15), and (16) to various activities following "entry"
which render an alien deportable. Entry is defined in section
101(a) (13). However, section 212(c) makes no reference to "entry"
or requirement that respondent have made an "entry". In the absence
of Rosenberg v. Fleuti, supra, there would be no question but that this
respondent would be eligible for a grant of section 212 (e) _ The contention of the Service would extend the Fleuti doctrine to a situation
which certainly was not contemplated by the Court in issuing this
decision. We fail to see that extending this doctrine to a grant under
section 212(c) is necessary, desirable, or justifiable.
The issues raised under point 2(b) of the Service motion, "Waiver
under Section 212(0—Discretion", have been considered in our prior
decision, and there is no need to review these matters here. The motion
will be denied.
ORDER : The motion for reconsideration is denied.

512

